DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the recitation of the mating collar is unclear.  What elements are being mated by the collar?  There appears to be a missing shaft (output shaft 98 with threaded axial hole 158) which mates the extended post and impeller base.  These features appear to be critical elements of the mating collar and the mating of the extended post and impeller base, and should be included in the claims to distinctly claim applicant’s invention.
Regarding claims 1 and 11, it is unclear what is meant by “overmolded bottom bracket” as no materials are recited.  Is the bracket overmolded with a particular material or does the bracket overmold another component.  It is not clear what structural limitation is being recited by “overmolded”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2021/0062382 to WHIRLPOOL alone or in view of EP 02140390 A1 to HERVE et al. (“HERVE”).
Regarding claims 1-3 and 11-13, WHIRLPOOL (in Figs. 1, 64-65, and associated text) discloses a washing machine appliance comprising:
a tub (34);
a basket (30) rotatably positioned within the tub;
an impeller base (120/3720) rotatably mounted within the basket and defining a rotation axis, the impeller base comprising
one or more impeller fins (note fins on impeller in various Figures, particularly Figs. 1 and 65) extending radially outward from the rotation axis, and
a mating collar disposed radially inward from the impeller fins and extending along the rotation axis (note collar-type structure at top of 3720 which is disposed radially inward towards bolt 3783); and
an extended post (agitator 3750) removably attached to the impeller base to rotate therewith, the extended post comprising
a base body (not numbered; see agitator 3750 in Fig. 64) extending along the rotation axis between a bottom end proximal to the impeller base and a top end distal to the impeller base,
an auger fin (not numbered; see agitator 3750 in Fig 64) extending radially from the base body between the bottom end and the top end,
an overmolded bottom bracket (adapter 3795 reads on said bracket) disposed on the base body at the bottom end, and
a connector bolt (bolt 3783) extending through the overmolded bottom bracket to the mating collar to attach the extended post to the impeller base,
wherein a threaded axial hole is defined radially inward from the mating collar and extends along the rotation axis (inherent/implicit to use of threaded coupling bolt 3783),
wherein the connector bolt comprises a removable screw threadably engaged through the mating collar (inherent/implicit to use of threaded coupling bolt 3783).
Regarding claims 1 and 11, the recitation “overmolded bottom bracket” is a product-by-process limitation based on how the bracket is made rather than what the bracket is, and therefore, the structural adapter of WHIRLPOOL reads on such recitation.  Even if assuming arguendo that the claimed bracket is not anticipated by the structural adapter of WHIRLPOOL, overmolding a bracket is old and known.  For instance, HERVE teaches a laundry washing machine in which a metal component (3/4) may be overmolded with a base (12) of a synthetic material resistant to the temperature and corrosion of the washing liquid (see, e.g., translation of abstract and claim 1).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to overmold the bracket of WHIRLPOOL in the manner taught by HERVE to yield the predictable results of providing temperature and/or corrosion resistance.
Regarding claims 4 and 14, HERVE teaches overmolding a metal component with a non-metallic (synthetic plastic) polymer.
Regarding claims 5-8 and 15-18, WHIRLPOOL further disclose an embodiment in which the impeller base defines a plurality of vertical receiver slots circumferentially spaced apart about the rotation axis, the base body comprises a plurality of vertical teeth selectively received within the vertical receiver slots, the vertical teeth are disposed radially outward from the overmolded bottom bracket, and the vertical teeth are formed according to a C-shaped profile (see, e.g., Fig. 19 of WHIRLPOOL with the impeller base having vertical receiver slots (736) and the base body has C-shaped vertical teeth (756) received within the vertical receiver slots as claimed).
Regarding claim 10, WHIRLPOOL further discloses an optional impeller cap (6696; see Fig. 95) which covers the impeller (and mating collar) and is selectively disposable.

Allowable Subject Matter
Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711